DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/31/2019, with claims 1-10 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(p)(5) because at least FIG. 15 does not  include reference sign(s)/labeling so one of ordinary skills can understand.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1-3, 6, and 8-10 are objected to because of the following informalities:  
In claim 1 at line 3 it appears Applicant intended the element of “steps” to read --step--, since there is just one step in claim one with a wherein clause that further defines the meaning of the elements in that step. 
In claim 1 at lines 3 and 8, claim 9 at lines 5 and 10, and claim 10 at lines 3 and 7—the conjunction combination of “and/or” is used and is ambiguous which renders the metes and bound of the limitation unclear. Therefore, for examination purpose this conjunction combination is being interpreted as the “or” conjunction.
In claim 3 at line 10 it appears Applicant intended the element of “and” to read -- or--, since “any one of the followings” commonly known as “at least one” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: module in claim 10.  
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the path” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the line segment of the obstacle” which includes the term “the obstacle” in line 5.  There is insufficient antecedent basis for both the limitation and term in the claim. 
Furthermore, the limitation “the line segment of the obstacle” renders claim 2 indefinite because the at least claim term of “the obstacle” appears to be different from the obstacle contour claimed in independent claim 1. As result, a person of ordinary skill 
Claim 3 recites the limitation “the minimum distance” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the circles” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the path” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the path” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 recites the phrase “if yes” which renders these claims indefinite because it is unclear what this contingent conditional language is referring to since there is not an interrogative sentence prior to this phrase. 
Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-10 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-10 fall within one of the statutory categories?  Yes.  The claims 1-8 are directed towards a method.  Claim 9 is directed towards apparatus. Claim 10 is directed towards a system.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-10 are directed to an abstract idea. 

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

Regarding claims 1-10:
claims of 1-8 are method claims directed to the abstract idea of a mathematical concept which uses a broadly recited “geometrically performing”. This abstract idea at least uses geometric mathematical calculations to detect an obstacle collision”;
claim 9 is an “apparatus for detecting” with a “memory for  storing” and a “process for loading the programs” that are directed to the abstract idea of a mathematical concept which uses a broadly recited “geometrically performing”
claim 10 is a “system for detecting” which is directed to the abstract idea of a mathematical concept which uses a broadly recited “geometrically performing”

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1-10 do not recite additional elements that integrate the judicial exception into a practical application.  
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1-10 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While independent claim 9 does recites “a processor for loading the programs and performing the following steps” and claim 10 does recites “a collision module configured to geometrically perform an obstacle collision”; however, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, the claims does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1-10 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Computing data (e.g. geometrically performing) is fundamental, i.e. WURC, activities performed by a processor in claim 9 and/or module in claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomozawa et al, US 2016/0075329, hereinafter “Tomozawa”.
As per claim 1. Tomozawa teaches a method for detecting obstacle collision in an automatic parking path (FIG. 9, FIG. 16), comprising the following steps: 
geometrically performing an obstacle collision detection in a circular arc path and/or an obstacle collision detection in a straight line path by using a path contour, a vehicle contour and an obstacle contour (The following cited paragraph taken together ; 
wherein the path contour is a boundary contour formed by a vehicle traveling from a start point pose to an end point pose along the path, the path contour comprises a circular arc path contour and/or a straight line path contour, the vehicle contour is a polygon, and the obstacle contour is a line segment (best illustrated in figures 8, 10, 13 and 15, [0104]).

As per claim 2. Tomozawa teaches the method for detecting obstacle collision in an automatic parking path according to claim 1 as rejected above and further teaches, wherein the step of geometrically performing an obstacle collision detection in a circular arc path  (FIG. 9, FIG. 16) comprises the following sub-steps: 
determining whether an obstacle meets an obvious non-collision condition ([0070], [0079], [0093]—“avoidance margin”, FIG. 9);
determining whether the line segment of the obstacle intersects with the circular arc path contour ([0075]—“When it is determined in step S34 that there is an intersection point of the circular arc A1 and the circular arc A2 (Yes in step S34), the second generation unit 1442 determines whether the intersection point P is located to the rear side of the parking target position PT (on the parked vehicle 300b behind side) (step S35)”); 
determining whether the line segment of the obstacle is located in the circular arc path contour ([0079]); 
determining whether the line segment of the obstacle intersects with an end point vehicle contour, wherein the end point vehicle contour refers to a vehicle contour at the end point pose ([0078]—“FIG. 9, when it is determined in step S35 that the intersection point P is located to the rear side of the parking target position PT (Yes in step S35)”); 
determining whether the line segment of the obstacle is located in the end point vehicle contour ([0054], [0079], FIG. 10); and 
according to a determined result, determining whether the obstacle collides with the path ([0044]—“computation of a moving path of the vehicle 1, determination as to whether there is an interference with an object”, [0093]-[0094]).
As per claim 5. The method for detecting obstacle collision in an automatic parking path according to claim 3, wherein the step of determining whether the line segment of the obstacle is located in the circular arc path contour (FIG. 9, FIG. 16) comprises the following sub-steps:
determining whether the line segment of the obstacle is located in a circular ring segment of the circular arc path (FIG. 13, FIG. 15); and  
5when it is determined that the line segment of the obstacle is located in the circular ring segment of the circular arc path, determining whether both end points of the line segment of the obstacle are all located in a first region, and if yes, meaning that the line segment of the obstacle is not located in the circular arc path contour ([0074]); 
otherwise, meaning that the line segment of the obstacle is located in the circular arc path contour ([0075]—“When it is determined in step S34 that there is an intersection point of the circular arc Al and the circular arc A2 (Yes in step S34), the second generation unit 1442 determines whether the intersection point P is located to ; 
wherein the first region refers to a region that is within the circular ring segment of the circular arc path and does not belong to a region where the path interferes with the vehicle contour (FIG. 13, FIG. 15).

As per claim 7. The method for detecting obstacle collision in an automatic parking path according to claim 2, wherein the step of determining whether the line segment of the obstacle intersects with an end point vehicle contour (FIG. 9, FIG. 16) comprises the following sub-steps:
taking a straight line where the line segment of the obstacle is located as X axis, and one end of the line segment of the obstacle as a coordinate origin, to establish a plane rectangular coordinate system ([0081], FIG. 15); 
converting the end point vehicle contour to be in the plane rectangular coordinate system, so as to obtain a coordinate of an angle of the end point vehicle contour in the plane rectangular coordinate system ([0081]—“…when an xy coordinate system having an origin at the parking target position PT is assumed, an angle 8 that a straight line connecting the parking target position PT with the intersection point P makes with the x axis is equal to an angle 8 at which the vehicle 1 is placed at the parking target position PT.”); 
determining whether there is an intersection point between edges of the end point vehicle contour  and the X axis by using the obtained coordinate of the angle (Tomozawa: [0058], [0081]); and
when it is determined that there is an intersection point between the end point vehicle contour and the X axis, determining whether X-coordinate of the intersection point conforms to an intersection determination criterion, and if yes, meaning that the line segment of the obstacle intersects with the end point vehicle contour ([0081]); 
otherwise, meaning that the line segment of the obstacle does not intersect with the end point vehicle contour ([0081]).

As per claim 8. The method for detecting obstacle collision in an automatic parking path according to claim 2, wherein the step of determining whether the line segment of the obstacle is located in the end point vehicle contour (FIG. 9, FIG. 16) comprises the following sub-steps:
by using directed line segments formed by both end points of the line segment of the obstacle and corner points of the end point vehicle contour ([0008], [0054], [0068], FIG. 10), determining whether both end points of the line segment of the obstacle are all located in the end point vehicle contour, and if yes, meaning that the line segment of the obstacle is located in the end point vehicle contour ([0054], [0068]); 
otherwise, meaning that the line segment of the obstacle is not located in the end point vehicle contour ([0074]).

As per claim 9. Tomozawa teaches an apparatus for detecting obstacle collision in an automatic parking path, comprising: 
a memory for storing various programs ([0044], FIG. 4); 
a processor for loading the programs and performing the following steps ([0044]):
geometrically performing an obstacle collision detection in a circular arc path and/or an obstacle collision detection in a straight line path by using a path contour, a vehicle contour and an obstacle contour ([0081], [0103], FIG. 10); 
wherein the path contour is a boundary contour formed by a vehicle traveling from a start point pose to an end point pose along the path, the path contour comprises a circular arc path contour and/or a straight line path contour, the vehicle contour is a polygon, and the obstacle contour is a line segment (best illustrated in figures 8, 10, 13 and 15, [0104]).

As per claim 10. A system for detecting obstacle collision in an automatic parking path, comprising: 
a collision detection module (FIG. 5), configured to geometrically perform an obstacle collision detection in a circular arc path and/or an obstacle collision detection in a straight line path by using a path contour, a vehicle contour and an obstacle contour (The following cited paragraph taken together reads on this element [0044]—“…determination of a moving target position of the vehicle 1, computation of a moving path of the vehicle 1, determination as to whether there is an interference with an object…”, [0081], [0103], FIG. 10);
wherein the path contour is a boundary contour formed by a vehicle traveling from a start point pose to an end point pose along the path, the path contour comprises a circular arc path contour and/or a straight line path contour, the vehicle contour is a polygon, and the obstacle contour is a line segment (best illustrated in figures 8, 10, 13 and 15, [0104]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa in view of Vorobieva, Hélène, et al. “Automatic parallel parking in tiny spots: Path planning and control.” IEEE Transactions on Intelligent Transportation Systems 16.1 (2014): 396-410. (Year: 2014), hereinafter “Vorobieva”.

As per claim 3. The method for detecting obstacle collision in an automatic parking path according to claim 2, wherein the obvious non-collision condition comprises any one of the followings: 
distances between both end points of the line segment of the obstacle and a center of a circle corresponding to the circular arc path contour are all less than a first radius, the first radius being a radius corresponding to an inside circular arc segment in the circular arc path contour (Tomozawa: see at least [0068]-[0070], [0071]—“The turning radius b (first radius) of the distal end of the vehicle 1, opposite to the initial position PS side of the vehicle 1, at the minimum turn of the vehicle 1 is a known value that is determined in advance from the maximum steering angle of the vehicle 1 and the longitudinal length (overall length) of the vehicle 1”, [0093], FIG. 9); 
the minimum distance from the center of the circle corresponding to the circular arc path contour to the line segment of the obstacle is greater than a second radius ([0068]-[0071]), the second radius being a radius corresponding to an outside circular arc segment in the circular arc path contour ([0072], [0079], FIG. 15).
Tomozawa teaches a moving path of the vehicle based on angles with end points see at least paragraph [0081] and FIG. 15. However, Tomozawa is silent on the element at claimed. Yet, Vorobieva teaches that both end points of the line segment of the obstacle are within a range of a fourth central angle, the fourth central angle being a group angle of a central angle corresponding to a planned path (Vorobieva: FIG. 8 and see at least section c on page 401).
Thus, the combination of Tomozawa in view of Vorobieva is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the result would be predictable to one of ordinary skills in the art of data processing for vehicle, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tomozawa in view of Vorobieva because such combination will provide a technique for providing path to park a vehicle (see Abstract, Vorobieva).

the method for detecting obstacle collision in an automatic parking path according to claim 2 as rejected above and further teaches wherein the step of determining whether the line segment of the obstacle intersects with the circular arc path contour as rejected above in claim 2 and further teaches various calculation throughout the disclosure. However, Tomozawa is silent on the quadratic equation. Yet, Vorobieva teaches comprises the following sub-steps: 
combining a straight line equation and a circle equation to get a single-variable quadratic equation, wherein the straight line equation refers to an equation of a straight line where the line segment of the obstacle is located, the circle equation comprises an equation of a first circle where the inside circular arc segment in the circular arc path contour is located and an equation of a second circle where the outside circular arc segment in the circular arc path contour is located (page 405, section A—“straight line”, pages 402-403, section B—“quadratic equation”); 
determining whether the single-variable quadratic equation has a real root solution, and if yes, meaning there is an intersection point between the straight line and the circles (page 403, section A); 
otherwise, meaning there is no intersection point between the straight line and the circles (page 403, section A); and 
when it is determined that there is an intersection point between the straight line and the circles, determining whether the intersection point is on the line segment of the obstacle and the inside or outside circular arc segment of the path contour, and if yes, meaning that the line segment of the obstacle intersects with the circular arc path contour; otherwise, meaning that the line segment of the obstacle does not intersect with the circular arc path contour (pages 400-401).
As per claim 6. The method for detecting obstacle collision in an automatic parking path according to claim 5, wherein the step of determining whether the line segment of the obstacle is located in a circular ring segment of the circular arc path comprises the following sub-steps: 
determining whether the distances between both end points of the line segment of the obstacle and the center of the circle corresponding to the circular arc path contour are all greater than the first radius and less than the second radius, and if yes, performing a next step ([0006]—“computation is performed while changing the angle of the vehicle at the parking target position little by little by generating a plurality of second circles having different radii, so the amount of computation at the time of determining
a path is enormous”, [0074]-[0076], FIG. 11); 
otherwise, meaning that the line segment of the obstacle is not located in the circular ring segment of the circular arc path ([0074]); otherwise, meaning that the line segment of the obstacle is not within the circular ring segment of the circular arc path (FIG. 11).
Tomozawa teaches detects end points of an obstacle. However, Tomozawa is silent on within a range of a fifth angle. Yet, Vorobieva teaches determining whether both end points of the line segment of the obstacle are all within a range of a fifth angle, and if yes, performing a next step (Vorobieva: FIG. 8 and see at least section c on page 401, FIG. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA D THOMAS/           Examiner, Art Unit 3661                                                                                                                                                                                                                                                        /THOMAS G BLACK/                                                           Supervisory Patent Examiner, Art Unit 3661